Exhibit 10.2

 

AMENDMENT NUMBER 7 TO LOAN DOCUMENTS

 

THIS AMENDMENT NUMBER 7 TO LOAN DOCUMENTS (this “Seventh Amendment”), is entered
into as of November 13, 2009, by and among GVEC RESOURCE IV INC. (“Agent”), as
Agent and as a Lender, EMRISE CORPORATION, a Delaware corporation (“Parent”),
and Parent’s Subsidiaries that are signatories hereto (collectively with Parent,
“Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents, dated August 20, 2008, that
certain Amendment Number 2 to Loan Documents, dated February 12, 2009, that
certain Forbearance Agreement and Amendment Number 3 to Loan Documents, dated
March 20, 2009 (as amended by that certain Amendment to Forbearance Agreement
and Amendment Number 3 to Loan Documents, dated April 9, 2009), that certain
Amendment Number 4 to Loan Documents, dated April 14, 2009, that certain
Amendment Number 5 to Loan Documents, dated August 14, 2009, and that certain
Amendment Number 6 to Loan Documents, dated November 3, 2009 (as further
amended, restated, supplemented, or modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, the parties to the Credit Agreement desire to amend certain provisions
of the Credit Agreement as more fully set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.             AMENDMENT TO CREDIT AGREEMENT.


 


(A)           SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY THE ADDITION OR
AMENDMENT AND RESTATEMENT, AS APPLICABLE, OF THE FOLLOWING DEFINITIONS:


 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), excluding (i) any non-cash
gain or loss associated with the change in fair value of warrants, (ii) any
non-cash impairment associated with the write down of the long-lived assets of
RO Associates Incorporated, a Borrower, and (iii) any loss or non-cash
impairment associated with the discontinuation of operations, pursuant to a sale
or otherwise, of RO Associates Incorporated recorded in the Parent’s and
Subsidiaries’ consolidated financial statements in any period ending on or prior
to December 31, 2009, minus interest income and extraordinary gains (including
gains on sale of assets) plus interest expense, Income Tax Expense,
depreciation, and amortization, in each case, as determined in accordance with
GAAP.

 

--------------------------------------------------------------------------------


 

“Seventh Amendment” means that certain Amendment Number 7 to Loan Documents,
dated as of November 13, 2009, by and among Borrowers, Agent and the Lenders
party thereto.

 

“Seventh Amendment Effective Date” means the date on which each of the
conditions precedent set forth in Section 3 of the Seventh Amendment has been
satisfied.

 


3.             CONDITIONS PRECEDENT TO THIS SEVENTH AMENDMENT.  THE SATISFACTION
OF EACH OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS SEVENTH AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           THE REPRESENTATIONS AND WARRANTIES IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON SUCH DATE (EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN
EARLIER DATE);


 


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF OR AS OF THE SEVENTH AMENDMENT EFFECTIVE DATE;


 


(C)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, AGENT, ANY LENDER OR ANY OF THEIR
AFFILIATES;


 


(D)           BORROWERS HAVE PAID TO PRIVATE EQUITY MANAGEMENT GROUP, INC.
(“PEMG”), IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE ADVISORY FEE;
AND


 


(E)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED.


 


4.             ADVISORY FEE.  FOR PEMG’S ADVICE IN CONNECTION WITH THIS SEVENTH
AMENDMENT THE BORROWERS SHALL PAY TO PEMG, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO $15,000 ON THE SEVENTH AMENDMENT EFFECTIVE DATE (“ADVISORY
FEE”).  THE ADVISORY FEE REPRESENTS AN ADVISORY FEE WHICH IS FULLY EARNED AS OF
THE SEVENTH AMENDMENT EFFECTIVE DATE AND NO PORTION OF SUCH ADVISORY FEE SHALL
BE REFUNDABLE FOR ANY REASON, OR APPLIED TO THE OUTSTANDING BALANCE OF THE TERM
LOANS OR ANY OTHER AMOUNTS OWING UNDER THE CREDIT AGREEMENT.  AGENT AND LENDERS
AGREE THAT EXCEPT FOR THE ADVISORY FEE, NO FEES, INCLUDING NON-CASH OR ANY OTHER
FORM OF CONSIDERATION, WILL BE PAYABLE TO AGENT OR LENDERS IN CONNECTION WITH
THIS SEVENTH AMENDMENT.


 


5.             CONSTRUCTION.  THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.


 


6.             ENTIRE AMENDMENT; EFFECT OF SEVENTH AMENDMENT.  THIS SEVENTH
AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF, CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PRIOR OR

 

2

--------------------------------------------------------------------------------


 


CONTEMPORANEOUS AMENDMENTS RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND OTHER
LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  TO THE
EXTENT ANY TERMS OR PROVISIONS OF THIS SEVENTH AMENDMENT CONFLICT WITH THOSE OF
THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF THIS
SEVENTH AMENDMENT SHALL CONTROL.  THIS SEVENTH AMENDMENT IS A LOAN DOCUMENT.


 


7.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS SEVENTH AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE
THIS SEVENTH AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS SEVENTH AMENDMENT BY TELEFACSIMILE SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS SEVENTH
AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS SEVENTH
AMENDMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART
OF THIS SEVENTH AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF
THIS SEVENTH AMENDMENT.


 


8.             MISCELLANEOUS.


 


(A)           UPON THE EFFECTIVENESS OF THIS SEVENTH AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREIN,” “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO
THE CREDIT AGREEMENT AS AMENDED BY THIS SEVENTH AMENDMENT.


 


(B)           UPON THE EFFECTIVENESS OF THIS SEVENTH AMENDMENT, EACH REFERENCE
IN THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,” “THEREUNDER,” “THEREIN,”
“THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN
AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS SEVENTH AMENDMENT.


 

[signatures on next page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be
executed and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title: Chief Executive Officer

 

Title: President

 

 

 

 

 

 

CXR LARUS CORPORATION

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title: President

 

Title: President

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title: President

 

Title: President

 

 

 

 

 

 

 

 

GVEC RESOURCE IV INC.,

 

 

as Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ signature illegible

 

 

Name:

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

By:

/s/ signature illegible

 

 

Name:

 

 

 

Title: Authorized Signatory

 

4

--------------------------------------------------------------------------------